Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-5 are withdrawn.
Claim 6 is amended.
Claims 6-11 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sarig-Bahat (U.S. Publication No. 2011/0230792) in view of Kaleal, III (U.S. Publication No. 2016/0086500) and further in view of Hoynala (U.S. Publication No. 2021/0401365).
As per claim 6, Sarig-Bahat teaches a computerized method for extracting and interpreting features of a user's motion in a virtual reality (VR)-based exercise with specified populations comprising:
-tracking a user's motion in a VR-based exercise with a head mounted display, a set of jitter sensors worn by the user, and two hand controllers (Sarig-Bahat: para. 15; figure 2, 2300; para. 57; Monitor subject’s movement using a motion tracker having a head mount display and hand tracking device.);
-based on a set of datapoints obtained from a sequence of positions of the two hand controllers, extracting a set of motion characteristics of the user's motion (Sarig-Bahat: figure 12; para. 47-48);
-based on motion characteristics, determining a velocity, an acceleration, a dynamic range, and a variability of the user's motion (Sarig-Bahat: para. 105; figure 12; Evaluating range of motion, velocity, acceleration, and the variability of the motion.);
-determining a coefficient of variation for the velocity and the acceleration (Sarig-Bahat: para. 109; para. 99; figure 15; Determining the factor for symptomatic patients.);
-from the acceleration and velocity data, calculating a multivariate characteristic of motion (Sarig-Bahat: para. 105-106; figure 12-13; Determining standard deviation of kinematics and difference between outcome measures.);
-classifying a motion based on a combinatorial statistic from the extracted features (Sarig-Bahat: figure 9; Classifying motions of a user based on different sessions.);
-determining a set of features of the user's motion represented by the combinatorial statistic that correlates to another combinatorial statistic associated with a specified population (Sarig-Bahat: figure 9; Providing a comparison with the control group.);
-with a set of jitter sensors worn by the user, measuring a jitter of the user performing the VR-based exercise (Sarig-Bahat: para. 46; The tracking device includes sensors placed about the subject to monitor the movements of the subject.);
-as the jitter of the user performing the VR-based exercise decreases, increasing the range of motion of the VR-based exercise (Sarig-Bahat: para. 46; para. 22; para. 49; The processor analyzes the information from the sensor and controls the events on the display, which could be a VR exercise.).
	Sarig-Bahat does not explicitly teach the following, however, Kaleal teaches:
-displaying a VR view of an avatar of the user performing the VR-based exercise, wherein the avatar of the user performs the VR-based exercise at a greater range of motion than the user (Kaleal: para. 33; figure 3; para. 36; An avatar guidance system that performs a fitness routine with reference movement of the exercise.),
-wherein the specified population comprises a population with a specified muscular skeletal injury (Kaleal: para. 33; para. 45; Follow a routine or program the user has selected to follow and correct the behavior by comparing to model technique or behavior.), 
-comparing the set of features of the user's motion with a set of statistical parameters of the set of injured users' VR-based motions (Kaleal: para. 33; para. 36-37; Comparing the user’s motion to known movement and physiological parameters).
One of ordinary skill in the art would have recognized that applying the known technique of Kaleal would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kaleal to the teachings of Sarig-Bahat would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying display of the exercise based on reference population to Sarig-Bahat would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide an improved physical activity for an individual (Kaleal: para. 3).
Sarig-Bahat and Kaleal do not teach the following, however, Hoynala teaches receiving and interpreting a user voice input to measure a boundary of user motion with respect to a pain threshold, and wherein the voice input comprises a verbal indicators that the user is outside of a pain free range of motion (Hoynala: para. 40-42; Determine pain experienced by the subject based on sound and comparing it to a threshold.).
One of ordinary skill in the art would have recognized that applying the known technique of Hoynala would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hoynala to the teachings of Sarig-Bahat and Kaleal would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying pain determination from sounds/voices to Sarig-Bahat and Kaleal would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that is capable of providing timely and accurate treatments to patients (Hoynala: para. 2).
As per claim 7, the method of claim 6 is as described.  Sarig-Bahat further teaches wherein the dynamic range comprising a reach distance of the user reached in an x-plane, a y-plane and a z-plane (Sarig-Bahat: figure 73; Capture motion in real time with x, y, and z coordinates.).
As per claim 8, the method of claim 7 is as described.  Sarig-Bahat further teaches wherein the specified population comprises a healthy populations, a population with specified disease state, a population with a specified muscular skeletal injury, a population with shoulder pain or a population with an upper extremity chronic pain (Sarig-Bahat: para. 83-84).
As per claim 9, the method of claim 6 is as described.  Sarig-Bahat further teaches further comprising: based on the dynamic range, determining a variability in velocity and a variability of acceleration of the user's motion (Sarig-Bahat: figure 12).
As per claim 10, the method of claim 9 is as described.  Sarig-Bahat further teaches further comprising: determining the coefficient of variation for the variability in velocity and the variability of acceleration of the user's motion (Sarig-Bahat: para. 109; para. 99; figure 15; Determining the factor for symptomatic patients.).
As per claim 11, the method of claim 6 is as described.  Sarig-Bahat further teaches further comprising: measuring the dynamic range and variability within initiation of the user's motion (Sarig-Bahat: para. 20-21; Determining initial movement range for the subject.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-11 under prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
C. Camporesi, M. Kallmann and J. J. Han, "VR solutions for improving physical therapy," 2013 IEEE Virtual Reality (VR), 2013, pp. 77-78. – Teaches improvement in physical therapy and rehabilitation.
Snow et al. – U.S. Patent No. 9,892,655 – Teaches capturing a person doing exercise and tailoring the exercise.
Orr et al. – U.S. Publication No. 2020/0185097 – Teaches guiding user motion for physiotherapy in a virtual reality environment.
Bonutti et al. – U.S. Publication No. 2019/0065970 – Teaches personalizing activities through virtual reality and measuring pain through sounds.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626